DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURNETTE (US 2014/0290956 cited by applicant) alone, or in the alternative in view of MORRIS ET AL (US 2016/0177675 cited by applicant).


With respect to claim 2, the additional feature of claim 2, characterized in that the particulate is of different shapes and sizes, is not disclosed in Burnette. However, this feature is merely a matter of design option in light of the feature of Burnette disclosing the pumped media (see paragraph [0014]). Accordingly, this claim would have been obvious over BURNETTE.  

With respect to claim 3, the additional feature of claim 3 is identical to the feature of BURNETTE of the pumped media such as a proppant slurry and treatment chemicals (see paragraph [0014]). Accordingly, this claim would have been obvious over Burnette. 



With respect to claim 5, the additional feature of claim 5 differs from Burnette in that the high-pressure pump is operable to output a pressure of 0 to 50,000 psi (345 MPa). However, as regards the parameters of the pressure, it is obvious to a person skilled in the art that these parameters can be optimized by routine experimental means taking into consideration its pressure. Accordingly, this claim would have been obvious over Burnette. 

With respect to claim 6, the additional feature of claim 6, characterized in that the valve assembly comprises a T-port valve, is not disclosed in Burnette. However, this feature would be easily derived from the disclosure of Burnette considering check valves (see paragraph [0009]). Accordingly, this claim would have been obvious over Burnette. 

With respect to claim 7, the additional feature of claim 7, characterized in that the valve assembly comprises a chamber and a piston or plunger positioned in the chamber, the piston or plunger operable to reciprocate in the chamber to extract 

With respect to claim 8, the additional feature of claim 8, characterized in that the system further comprises a power source operably connected to the valve assembly and comprises any one or combination of a second pump or a motor, is not disclosed in Burnette. However, this feature would be easily derived from the disclosure of MORRIS ET AL considering a power source (see paragraph [0042] and figure 1). As Burnette and MORRIS ET AL are in the same technical field, it is considered that a person skilled in the art would be motivated to combine MORRIS ET AL with Burnette. Accordingly, this claim would have been obvious over Burnette in view of MORRIS ET AL. 

With respect to claim 9, the additional feature of claim 9 is identical to the feature of Burnette that the pumpable media is initially contained in a pump chamber (12) of a pump cylinder (14) (see paragraph [0009]). Accordingly, this claim would have been obvious over Burnette. 



With respect to claim 12, BURNETTE discloses a method comprising: enabling high pressure fluid from the pump assembly (10) to be directed into a zone (see paragraph [0014] and figure 1). This claim differs from Burnette in positioning ports of a valve of a valve assembly to be in fluid communication with a chamber of the valve assembly and a reservoir holding a particulate; moving a piston or plunger in the chamber to draw the particulate into the chamber from the reservoir; positioning the ports of the valve to be in fluid communication with the chamber and an outlet flow channel of a pump; and moving the piston or 

With respect to claim 13, the additional feature of claim 13, characterized in that the particulate is of different shapes and sizes, is not disclosed in Burnette. However, this feature is merely a matter of design option in light of the feature of Burnette disclosing the pumped media (see paragraph [0014]). Accordingly, this claim would have been obvious over Burnette. 

With respect to claim 14, the additional feature of claim 14 is identical to the feature of Burnette of the pumped media such as a proppant slurry and treatment chemicals (see paragraph [0014]). Accordingly, this claim would have been obvious over Burnette. 



With respect to claim 16, the additional feature of claim 16 is identical to the feature of Burnette of the pumped media such as a proppant slurry and treatment chemicals (see paragraph [0014]). Accordingly, this claim would have been obvious over Burnette. 

With respect to claim 17, the additional feature of claim 17 differs from Burnette in that operating the pump comprises outputting the fluid at a pressure of 0 to 20,000 psi (137.9 MPa). However, as regards the parameters of the pressure, it is obvious to a person skilled in the art that these parameters can be optimized by routine experimental means taking into consideration its pressure. Accordingly, this claim would have been obvious over Burnette. 

With respect to claim 18, the additional feature of claim 18 is identical to the feature of Burnette of a downhole treatment or stimulation (see paragraph [0014]). Accordingly, this claim would have been obvious over Burnette. 



With respect to claim 20, BURNETTE discloses an assembly comprising: a pump chamber (12) (see paragraph [0009] and figure 1). This claim differs from Burnette in a valve comprising T-shaped ports (hereinafter referred to as feature 20-1); and a piston or plunger positioned in a chamber and operably coupled to a power source, the piston or plunger configured to reciprocate in the chamber to draw a particulate from a reservoir into the chamber and discharge the particulate from the chamber depending on the position of the T-shaped ports of the valve (hereinafter referred to as feature 20-2).  However, feature 20-1 would be easily derived from the disclosure of Burnette considering check valves (see paragraph [0009]). And feature 20-2 would be easily derived from the disclosure of Burnette considering a piston (24) forcing a plunger (18) to displace a pumpable media out of a chamber (12) to a desired location (see paragraph [0013]) and the disclosure of MORRIS ET AL considering a power source (see paragraph [0042] and figure 1). As Burnette and MORRIS ET AL are in the same technical field, it is considered that a person skilled in the art would be motivated to combine MORRIS ET AL with Burnette. Accordingly, this claim would have been obvious over Burnette in view of MORRIS ET AL. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bottos et al. teaches in the oil and gas industry, a wellbore may be formed by an abrasive jet drilling operation. During the abrasive jet drilling operation, a jetting drill device ejects a high velocity stream of drilling fluid having abrasive particles to form the wellbore. The abrasive jet drilling operation requires that abrasive particles (e.g. steel shot) be injected into the high pressure side of the drilling fluid pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        6/17/2021